Citation Nr: 1714147	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  12-23 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating greater than 50 percent for depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1979 in the U.S. Army and from June 1988 to September 1998 in the U.S. Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted, in pertinent part, the Veteran's claim for a disability rating greater than 30 percent for depressive disorder, assigning a higher 50 percent rating effective April 29, 2009.  The Veteran disagreed with this decision in October 2010.  She perfected a timely appeal in August 2012.  A videoconference Board hearing was held at the RO in May 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, to include the Veteran's hearing testimony, the Board finds that the issue on appeal should be characterized as stated on the title page of this decision.

In March 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's updated treatment records and schedule her for an updated VA examination to determine the current nature and severity of her service-connected depressive disorder.  The records subsequently were associated with the claims file and the requested examination occurred in April 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record indicates that the Veteran has asserted that she is not employable by reason of her service-connected disabilities.  The record also indicates that the AOJ granted the Veteran's TDIU claim in an August 2012 rating decision.  Thus, the Board finds that Rice is inapplicable.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The record evidence shows that the Veteran's service-connected depressive disorder is manifested by, at worst, occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent for depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9434 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

VA's duty to notify was satisfied by letters dated in June 2009, March and September 2010, and in November 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Following the Federal Circuit's decision, the Court subsequently issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the VCAA notice letters issued during the pendency of this appeal.  These letters informed the Veteran that she needed to provide information showing her service-connected disability had worsened.  She was informed that such evidence could be a statement from her doctor or lay statements describing what individuals had observed about her disability.  She was told that she needed to provide VA information as to where she had received medical treatment, or that she could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which her disability had worsened.  She also was informed of what evidence VA would obtain on her behalf and what she needed to do to help VA process her claim.  The Veteran also has submitted personal statements and lay statements from others with respect to her service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support her claim, any failure to provide her with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of her disability and their impact on her employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in August 2012 and a supplemental statement of the case in July 2014 addressing her claim.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of her disability is unnecessary in light of repeated correspondence sent to the Veteran by the AOJ describing the Rating Schedule and applying the relevant regulations to her claim.  The Board finds that the Veteran was on constructive notice of the existence and function of the Rating Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate her claim, as well as the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.

As will be explained below in greater detail, the evidence does not support granting an increased rating for depressive disorder.  Because the Veteran was fully informed of the evidence needed to substantiate her claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all appropriate notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  Because the Veteran's increased rating claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  Her complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran also has been provided with VA examinations which address the current nature and severity of her depressive disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Increased Rating Claim

The Veteran contends that her service-connected depressive disorder is more disabling than currently evaluated.  She specifically contends that this disability is totally disabling.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The evidence of a factually ascertainable increase warranting a staged increased rating need not itself demonstrate that the scheduler criteria for an increased rating are met if additional later evidence otherwise satisfies the scheduler criteria.  See Swain v. McDonald, 27 Vet. App. 219, 224-25 (2015).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

In April 2016, VA proposed amending 38 C.F.R. § 3.321(b)(1) to limit extraschedular consideration based on the impact of an individual service-connected disability.  This proposed regulation is consistent with VA's longstanding practice of interpreting this regulation to provide an extraschedular rating for a single disability and not the combined effect of two or more disabilities.  The proposed changes will clarify the regulation so that an extraschedular rating is available only for an individual service-connected disability but not for the combined effect of more than one service-connected disability.  See 81 Fed. Reg. 23228-23232 (Apr. 20, 2016) to be codified at 38 C.F.R. § 3.321(b)(1).  Until this proposed regulation becomes final, however, the requirement of extraschedular consideration for a Veteran's service-connected disabilities, individually or collectively, set out by the Federal Circuit in Johnson remains applicable.

The Veteran's service-connected depressive disorder currently is evaluated as 50 percent disabling under 38 C.F.R. § 4.130, DC 9434 (major depressive disorder).  See 38 C.F.R. § 4.130, DC 9434 (2016).  As relevant to this appeal, a 50 percent rating is assigned under DC 9434 for depressive disorder manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9434 for depressive disorder manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9434 for depressive disorder manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board recognizes that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013), the Federal Circuit held that a Veteran may qualify for a specific disability rating under 38 CFR § 4.130 only by demonstrating the particular symptoms associated with that percentage, or others of similar frequency, severity, and duration.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this appeal, a GAF score of 31 to 40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 50 percent for depressive disorder.  The Veteran contends that her service-connected depressive disorder is more disabling than currently evaluated.  The record evidence does not support her assertions.  It shows instead that this disability is manifested by, at worst, occupational and social impairment with reduced reliability and productivity (i.e., a 50 percent rating under DC 9434) throughout the appeal period.  See 38 C.F.R. § 4.130, DC 9434 (2016).  For example, on VA outpatient treatment in April 2009, the Veteran's complaints included increased paranoia, fatigue, isolation, and not sleeping.  She also reported decreased interest in activities and denied suicidal ideation.  Mental status examination of the Veteran showed she was well-groomed, had linear thought process, with no suicidal or homicidal ideation, and no auditory or visual hallucinations.  The VA clinician stated that the Veteran had presented for treatment "after extended absence" and had stopped taking medication.  The Veteran was advised to restart taking her medication.  The Veteran's GAF score was 60, indicating moderate symptoms.  The Axis I diagnoses included major depressive disorder.

In October 2009, the Veteran's complaints included anxiety, intrusive memories, and "blaming herself for past choices," difficulty falling asleep, and ruminating.  She denied any suicidal ideation or plan.  Mental status examination of the Veteran was unchanged.  The VA clinician stated that the Veteran had a "long history of treatment for depression and...periodic remission in symptoms."  The Veteran's GAF score and the Axis I diagnoses also were unchanged.

On VA mental disorders examination in March 2010, the Veteran complained of "depressive problems on and off" since service.  "She said it is very hard for her to get out of bed in the mornings, hard to motivate herself to do things, and she feels sad a good part of the time."  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  The Veteran reported feeling guilty about the recent death of her brother from suicide.  She lived with her daughter-in-law and 7-month-old granddaughter.  She reported recent suicidal feelings "especially shortly after her brother died" but denied any plan.  She had been married twice but had been divorced for 30 years.  She had 2 adult sons and the younger son was in prison.  She reported problems with crystal meth and alcohol abuse in the past but had been sober from alcohol for 8 years.  She denied any current alcohol or drug abuse.

Mental status examination of the Veteran in March 2010 showed she was casually and neatly dressed and groomed, "rather sad emotion, rarely smiling and appearing downcast most of the time," fair eye contact, logical and coherent speech, full orientation, "logical and tight" thought processes, no looseness of associations, largely intact memory, no hallucinations or delusions, adequate insight and judgment, and no current suicidal or homicidal ideation "although she admitted to frequent ideations in the past."  The VA examiner concluded, "Overall, she does seem to have had a significant exacerbation of depressive symptoms, much of which has been related to the death of her brother and her feeling partially responsible for this."  This examiner also noted that the Veteran's "behavior is largely within normal limits with the exception of her sad mood."  The Veteran's GAF score was 55, indicating moderate symptoms.  The Axis I diagnosis was recurrent major depressive disorder.

On VA outpatient treatment in July 2010, the Veteran reported continued "enjoyment from spending time with her granddaughter."  She denied suicidal ideation.  She reported a "significant increase in depressive symptoms" due to "ongoing work-related stressors and difficulty in interpersonal relationships outside of the workplace."  The Veteran's GAF score was 60.  The Axis I diagnoses included recurrent major depressive disorder.

In July 2011, the Veteran reported that she was doing "pretty well" and was "no longer working."  Her mood was good because of the "loss of major stressor (work)."  She denied any suicidal ideation or plan.  She was a full-time caregiver for her granddaughter.  Mental status examination of the Veteran showed she was well-groomed, linear thought process, and no suicidal ideation, homicidal ideation, or auditory or visual hallucinations.  The Veteran's GAF score was 39, indicating some impairment in reality testing or communication.  The Axis I diagnoses included recurrent major depressive disorder.

On VA mental disorders examination in October 2011, the Veteran reported that she was "doing better."  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  The Veteran had been fired from her job in June 2011 "due to not performing duties."  A history of alcohol dependence with 10 years' sobriety was noted.  A history of use of methamphetamines "which she discontinued in 1998" also was noted.  Mental status examination of the Veteran showed a depressed mood, anxiety, and chronic sleep impairment.  She experienced depression once a week "if something major happens."  The Veteran's GAF score was 53, indicating moderate symptoms.  The Axis I diagnosis was major depressive disorder.

On private psychological evaluation in January 2012, the Veteran's complaints included "no interests in doing anything except playing with her granddaughter," slow motivation, no energy, poor appetite without significant recent weight changes, poor sleep with "early and late insomnia due to worrying and stress," monthly suicidal thoughts, weekly anxiety attacks "typically triggered by 'money problems,'" frequent nightmares, and flashbacks "over past abusive relationships."  A history of past suicide attempts was noted.  She last abused alcohol 11 years earlier and abused methamphetamines between 1996 and 1998 but not since that time.  "She does not socialize with anyone.  She does not trust people and does not like to be around others."  Mental status examination of the Veteran showed she was clean, casually dressed, good personal hygiene, intermittent eye contact, no acute emotional distress, clear, logical, and coherent speech, relevant and goal-directed thought processes, appropriate thought content, and full orientation.  The private clinician stated that the Veteran was "exaggerating her symptoms but malingering was not suspected."  The Veteran's GAF score was 50-60, indicating serious or moderate symptoms.  The Axis I diagnosis was depressive disorder, not otherwise specified.

The Veteran's SSA records show that she was awarded SSA disability benefits in March 2012 for lumbar degenerative disc disease and depressive disorder, not otherwise specified.  These records consist largely of duplicate copies of her VA outpatient treatment records and examination reports.

On VA outpatient treatment in November 2012, no relevant complaints were noted.  Mental status examination of the Veteran showed she was well-groomed, linear thought process, and no suicidal ideation, homicidal ideation, or auditory or visual hallucinations.  The VA clinician stated that the Veteran's "symptoms appear to be back at baseline" and she continued taking antidepressants.  This clinician also stated that "at this point [the Veteran] appears to be getting adequate sleep.  She has continued to experience a decline in ability to function over the past few years and it's unclear what this is attributed to but her social stressors have increased significantly."  The Veteran's primary problem was a "difficult relationship with her son."  The Veteran's GAF score was 39.  The Axis I diagnoses included recurrent major depressive disorder.

The Veteran testified at her May 2013 Board hearing that she experienced daily depression.  See Board hearing transcript dated May 15, 2013, at pp. 10.  She also testified that she had difficulty sleeping.  Id., at pp. 11.  She testified further that she isolated herself at home.  Id., at pp. 14.

On VA mental disorders Disability Benefits Questionnaire (DBQ) in April 2014, no relevant complaints were noted.  The Veteran stated that she had stopped taking all of her antidepressants approximately 1 year earlier for about 4-6 months and then restarted them but cut the amount of medication she was taking in half "on her own, unclear why."  She had been sober from alcohol and drugs since July 2001.  She watched her 2 grandchildren all the time.  She lived with her 2 grandchildren and their parents.  Her son was headed back to prison.  She had periodic contact with a few friends and a sister who lived in California.  "She will occasionally go visit or have them visit her."  She had lost 50 pounds in the previous year.  Her last anxiety attack occurred a few months earlier and her medication helped.  Mental status examination of the Veteran showed a depressed mood, reported panic attacks weekly or less often, disturbances of motivation and mood, and full orientation.  The diagnosis was major depressive disorder with anxious features.

The Veteran contends that her service-connected depressive disorder is more disabling than currently evaluated.  The record evidence does not support her assertions.  It shows instead that this disability is manifested by, at worst, occupational and social impairment with reduced reliability and productivity (i.e., a 50 percent rating under DC 9434) throughout the appeal period.  See 38 C.F.R. § 4.130, DC 9434.  There is no indication that the Veteran experienced either occupational and social impairment with deficiencies in most areas or total occupational and social impairment (i.e., a 70 or 100 percent rating under DC 9434) or other symptoms of similar frequency, severity, and duration as a result of her service-connected depressive disorder such that a disability rating greater than 50 percent is warranted at any time during the appeal period.  Id.; see also Vazquez-Claudio, 713 F. 3d at 112.  For example, although the Veteran complained of increased paranoia, fatigue, isolation, not sleeping, and decreased interest in activities on VA outpatient treatment in April 2009, she also denied suicidal ideation.  Mental status examination showed she was well-groomed, linear thought process, no suicidal or homicidal ideation, and no auditory or visual hallucinations.  Her GAF score also reflected moderate symptoms.  The October 2009 VA clinician stated that the Veteran had a "long history of treatment for depression and...periodic remission in symptoms."  The March 2010 VA examination documented "a significant exacerbation of depressive symptoms, much of which has been related to the death of [the Veteran's] brother and her feeling partially responsible for this."  This examiner also noted, however, that the Veteran's "behavior is largely within normal limits with the exception of her sad mood."  The Veteran's GAF score in March 2010 also indicated the presence of moderate symptoms.

The Board acknowledges that the Veteran's GAF scores in July 2011 and in November 2012 indicated some impairment in reality testing or communication or major impairment in several areas.  These GAF scores are not supported by the other objective findings obtained at these VA outpatient treatment visits, however.  For example, in July 2011, the Veteran herself reported that she was doing "pretty well" and was "no longer working."  Her mood was good because of the "loss of major stressor (work)."  (The Board notes parenthetically that it appears that she had lost her job.)  She denied any suicidal ideation or plan.  Mental status examination of the Veteran in July 2011 also showed she was well-groomed, linear thought process, and no suicidal ideation, homicidal ideation, or auditory or visual hallucinations.  Similarly, in November 2012, the VA clinician stated that the Veteran's "symptoms appear to be back at baseline" and she continued taking antidepressants.  This clinician also stated that "at this point [the Veteran] appears to be getting adequate sleep.  She has continued to experience a decline in ability to function over the past few years and it's unclear what this is attributed to but her social stressors have increased significantly."

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The Board again notes that the Veteran's GAF scores obtained in July 2011 and November 2012 are not supported by the other objective findings obtained at these VA outpatient treatment visits.  Thus, the Board concludes that this evidence is not probative on the issue of whether the Veteran is entitled to an increased rating for her depressive disorder.

The remaining evidence (October 2011 and April 2014 VA examinations and private psychological evaluation in January 2012) does not support granting an increased rating for the Veteran's service-connected depressive disorder.  These examinations demonstrate the presence of, at worst, moderately disabling symptoms.  The Board finds it highly significant that the Veteran herself reported in October 2011 that she was "doing better" and only experienced depression once a week "if something major happens."  The Board also finds it highly significant that, although the Veteran reported multiple new psychiatric symptoms to the private clinician evaluating the severity of her service-connected depressive disorder in January 2012, this clinician stated that she was "exaggerating her symptoms."  The Board further finds it highly significant that, at her most recent VA examination in April 2014, the Veteran reported that she had stopped taking her antidepressant medications entirely approximately 1 year earlier for about 4-6 months and then restarted them but cut the amount of medication she was taking in half.  All of these reports from the Veteran persuasively suggest that the symptomatology attributable to her service-connected depressive disorder has not worsened such that a disability rating greater than 50 percent is warranted at any time during the appeal period.  See 38 C.F.R. § 4.130, DC 9434.  

What the Veteran reported at these more recent evaluations of her service-connected depressive disorder also is supported by the objective findings of no more than moderate psychiatric disability obtained by VA examiners in October 2011 and in April 2014 and by the private clinician in January 2012.  For example, mental status examination in October 2011 only showed a depressed mood, anxiety, and chronic sleep impairment.  Mental status examination in January 2012 showed good personal hygiene, intermittent eye contact, no acute emotional distress, clear, logical, and coherent speech, relevant and goal-directed thought processes, appropriate thought content, and full orientation.  Finally, mental status examination in April 2014 showed only a depressed mood, reported panic attacks weekly or less often, disturbances of motivation and mood, and full orientation.  In other words, the evidence does not indicate that the Veteran experienced either occupational and social impairment with deficiencies in most areas or total occupational and social impairment (i.e., a 70 or 100 percent rating under DC 9434) or other symptoms of similar frequency, severity, and duration as a result of her service-connected depressive disorder such that a disability rating greater than 50 percent is warranted at any time during the appeal period.  Id.; see also Vazquez-Claudio, 713 F. 3d at 112.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating her entitlement to a disability rating greater than 50 percent for depressive disorder.  In summary, the Board finds that the criteria for a disability rating greater than 50 percent for depressive disorder have not been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for her service-connected depressive disorder.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  An extraschedular analysis is not required in every case.  In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court noted that, when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  See Yancy, 27 Vet. App. at 495; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not argued that she is entitled to extraschedular consideration for her service-connected depressive disorder.  The Board also finds that the issue of whether the Veteran is entitled to referral for extraschedular consideration for her service-connected depressive disorder is not reasonably raised by a review of the record.  As discussed above, the record evidence shows that the Veteran experienced, at worst, moderate disability as a result of her service-connected depressive disorder such that an increased rating greater than 50 percent is not warranted for this disability at any time during the appeal period.  In other words, the 50 percent rating currently assigned for the Veteran's service-connected depressive disorder is supported by the medical evidence demonstrating the symptomatology attributable to this disability during the appeal period.  Given the foregoing, the Board finds that no further discussion of referral for extraschedular consideration is required.


ORDER

Entitlement to a disability rating greater than 50 percent for depressive disorder is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


